DETAILED ACTION

Response to Amendment
Applicant's amendment 12/10/2021 has been entered.  Currently claims 1-4, 6-10, 12-19 are pending and claims 5 and 11 are cancelled.


Claim Rejections - 35 USC § 112
Claims 9, 10, 12, 14, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 9, 10, 12, 14, 15, and 17, the Examiner does not find support for the limitations “at least” or "at least about" 250 C or 260 C in the specification as originally filed.  It is clear from at least [0136] that depyrogenaton is performed within a range of temperatures or at about certain specific temperatures, and is not disclosed as an open-ended temperature range.  With specific regard to claim 17, this rejection can be overcome by changing the limitations to “at least 260 C” as seen by [0152].
In claim 15, the Examiner does not find support for the limitations of "Type 1B chemical durability according to USP 660" in the specification as originally filed.  The 
	

Claims 1-4, 6-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-3, 15, 16, 18, and 19, the recitation that the low-friction coating comprises “a silane” or “the silane” renders the claims indefinite when combined with applicants’ election of species (a)(ii) that there is no coupling agent present in the low-friction coating.  All of the embodiments of a “silane” in the specification are drawn to silane coupling agents, and therefore the metes and bounds of the claims are indefinite because it is unclear what applicants’ consider to be a silane coupling agent in light of the election of species.  For purposes of examination, the term silane will be interpreted as comprising a “polymer with a siloxane monomeric unit”, which is how the claim may be amended to overcome the rejection.


Claim Rejections - 35 USC § 103
Claims 1-4, 6-10, and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iyer et al. (WO 2010/129758) of which US 2012/0097159 is the US national stage equivalent and will be used for teaching the claim limitations, in view .
With regard to claims 1, 2, 6-10, 12-15, 17, and 18, Iyer et al. teach a medical inhalation device having components provided with a low surface energy using a coating system [0005].  The medical inhalation device comprises an aerosol container 1 that may be made of glass, which reads on applicants' glass body [0145]-[0146].  The coating composition may be formed from the polyfluoropolyether silanes of formula (Ia) and (IIb) in a thickness of from 2 nm to 200 nm [0169]-[0174] and [0178].  These materials would read on applicants' "low-friction coating".  
The aerosol container is a component of the device that may be coated [0155].  The container may be coated on a surface that "will not come in contact with a medicament" or will "come in contact with a movable component".  The overall context of this paragraph would suggest to one of ordinary skill in the art to place the inventive coating on the outer surface of the aerosol container, i.e. the surface that will not come into contact with the medicament and may come into contact with movable components; however, it is noted that Iyer et al. do not specifically teach placing the coating on the outer surface of a glass container or the specific type of glass of the container.
Since Iyer et al. suggest placing their low surface energy coatings on the outer surface of their aerosol containers, it would have been obvious to one having ordinary skill to have made an aerosol container from glass as is taught by Iyer et al. and then to have coated said outer surface with the polyfluoropolyether silances as taught in Iyer et al.  There is specific motivation at [0155] of Iyer et al. to have made such an 5 that is a sleeve around the aerosol container. 
The FIOLAX technical data sheet teaches that FIOLAX is a neutral borosilicate pharmaceutical glass that meets each of the ISO 695, ISO 719, and ASTM E 438 requirements and meets the USP type I pharmacopoeia standard.
Since Iyer et al. FIOLAX are drawn to glass containers/packaging for pharmaceuticals/medicines; it would have been obvious to one having ordinary skill in the art to have substituted the glass container for medicines of Iyer et al. with the known/tradenamed pharmaceutical glass container Fiolax by Schott glass.  This is a simple substitution of one known element for another that would have led to predictable results as would have been understood by one having ordinary skill in the art.
Given the fact that the article of Iyer et al. in view of FIOLAX possesses the same materials for the same intended use as is claimed and as is preferentially disclosed in applicants' specification, wherein fluoropolymers are specifically mentioned at [0243], the article of Iyer et al. in view of FIOLAX would intrinsically meet the chemical durability, the coefficient of friction, the coefficient of friction after a depyrogenation cycle, the light transmission, the thermal stability, and the horizontal compression strength claimed.
With regard to claims 3, 4, 16 and 19, Iyer et al. teach that their polyfluoropolyether silanes include a distribution of oligomers and polymers [0178].  In this embodiment, the oligomers would read on applicants’ polymer with siloxane monomeric units and the polymer would read on applicants’ fluoropolymer as these .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 6-10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9034442. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a low-friction coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the thermal stability, a coefficient of friction of less than or equal to 0.7, a class 1B glass that meets ASTM E438-92 and ISO 719, and a polymer layer; however, the copending claims do not specifically teach the other glass properties, the relative coefficients of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 31, line 24 to col. 32, line 60, col. 33, line 31 to col. 38, line 24, and col. 42, line 45 to col. 43, line 15 of US 9034442 which define what is meant by the low-friction coating, including the materials of the coating, its relative coefficients of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, and what is meant by the glass body, including its USP 660 properties, ISO 695, and DIN 12116 properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the low-friction coating of the copending claims have the same properties as presently claimed, to have made the glass body have the same properties as presently claimed, and to have made the glass container have the same properties as claimed.  Additionally, it would have been obvious to have made the 


Claims 1-4, 6-10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 28, and 29 of U.S. Patent No. 9428302. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass pharmaceutical containers comprising a body of glass having a coating, wherein the copending heat-tolerant coatings reads on the pending low-friction coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the USP 660/DIN 12116/ISO 695 resistances, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the other glass properties, the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 20-22, col. 42, line 14 to col. 46, line 47, and col. 51, line 38 to col. 52, line 9 of US 9428302 which define what is meant by low-friction layer, including its materials, its relative coefficient of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass body and its' properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 1 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-60 of US Patent No. 10307333. 

Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0170]-[0186], and [0201] of US 10307333 which define what is meant by the lubricous layer, including its materials, relative coefficient of friction and coefficient of 


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40, 44-46, 54-59, and 61-65 of US Patent No. 10117806. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending lubricious coatings reads on a low-friction having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0168]-[0184], [0199], and [0200] of US 10117806 which define what is meant by the lubricous layer, including its materials, the relative coefficient of friction and coefficient of friction change after depyrogenation or heating and what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 1 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-37 of US Patent No. 9763852. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a low-friction coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the other glass properties, the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, or the light transmission after depyrogenation.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).



Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent No. 9775775 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass pharmaceutical containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a low-friction coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction of the low-friction layer, the relative coefficient of friction, the layer thickness, the thermal stability, and a polymer 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0110]-[0112], [0136]-[0151], [0167], and [0168] of US 9775775 which define what is meant by the low-friction layer, including its coefficient of friction change after depyrogenation or heating, what is meant by the coated glass article, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass container and its' properties, including making it have USP 660 resistance and making it from Fiolax glass which will have the claimed properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent No. 9668936 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a low-friction coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction of the low-friction layer, the relative coefficient of friction, the layer thickness, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the glass properties, the coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, or the light transmission after depyrogenation.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0110]-[0112], [0136]-[0151], [0167], and [0168] of US 9668936 which define what is meant by the low-friction layer, including its coefficient of friction change after depyrogenation or heating, what is meant by the coated glass article, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass container and its' properties, including making it have USP 660 resistance and making it from Fiolax glass which will have the claimed properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-16, 18-22, and 24-29 of US Patent No. 9744099. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the low-friction coating claimed.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0149]-[0151] of US 9744099 which define what is meant by the coated glass article, including its relative horizontal compression strength and the horizontal compression strength change after depyrogenation; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-16, 18-22, and 24-29 of US Patent No. 11020317. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the low-friction coating claimed.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, the relative coefficient of friction, the coefficient of friction change after depyrogenation or heating, the light transmission after depyrogenation, and a polymer layer; however, the copending independent claims do not specifically teach the relative horizontal compression strength, the mixture of polymers or the horizontal compression strength change after depyrogenation claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).



Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10507164. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the low-friction coating claimed.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, the relative coefficient of friction, the coefficient of friction change after depyrogenation or heating, the light transmission after depyrogenation, and a polymer layer; however, the copending independent claims do not specifically teach the materials of the low-friction coating claimed.



Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/2021, with respect to the previous objection to claims 3 and 4, the 112(a) rejections of claims 5-8, 11, 13, 16, 18 and 19, and the 102 rejection have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Applicants argue on page 9 of their Remarks that the term silane does not render the claim indefinite because the term is broad enough to include siloxanes.
The Examiner respectfully disagrees and notes that the paragraph mentioned by applicants’ in their Remarks, i.e. [0076], is specifically referring to “coupling agents”.  The paragraph states that “the coupling agent may comprise at least one silane”, which means that this provides support for a coupling agent to be a silane, but this does not provide support for a low-friction coating comprising a silane only.  Given the scope of the claims and the species election made 8/6/2021, the Examiner interpreted the “low-friction coating comprising a silane” as being a 112(b) issue as the Examiner was giving 

Applicants argue that there is no reason to have coated the outside of the container of Iyer et al. 
	The Examiner respectfully disagrees and notes that Iyer et al. teach at [0155] that the “entire surface of the component, including any surface or surfaces (if present) that do not or will not come in contact with a medicament or medicinal formulation during storage or delivery from the device, may also be treated according to methods described herein”.  They then say that “[a]lternatively or additionally, favorably at least a portion of a surface, more favorably the entire surface, of a component or components of a medicinal inhalation device, which either come in contact with a movable component and/or are movable during storage or delivery from the medicinal inhalation device are treated according to methods described herein”.  The component may be the container [0155].  

Applicants argue on pages 10-11 of their Remarks that since there is no teaching or suggestion that the container would contact another surface, then there is no advantage or rationale to have placed a coating on the exterior of the container.  They also note that the term “sleeve” is ambiguous.
	First, the Examiner notes that the term “sleeve” in the final rejection was used to refer to the actuator 5 of Figure 1 because the container would slide in and out of the actuator 5 when a dose is administered.  It was merely used to illustrate the manner in which the device would operate to help Applicants understand the Examiner’s position. 
Second, the Examiner continues to disagree with Applicants’ position and notes again that the teachings at [0155], as a whole, provide motivation to treat the exterior surface of the container that does not touch the medicinal formulation and/or any “movable” component of the inhalation device.  Given that the medicinal formulation is on the inside of the container, the teachings here would teach one of ordinary skill in the art to treat the outside of the container, which would be a movable component of the 

	Applicants argue on page 11 of their Remarks that treating the outside would make the O-ring, gasket seal and ferrule not work properly.
	The Examiner respectfully disagrees and notes that these structures are “crimped” onto the container [0147].  There is no evidence that placing a coating on the outside of the container would interfere with a crimped cap/ferrule; furthermore, the knowledge of one of ordinary skill would lead one to determine that a coating in this area would not have a deleterious effect on the crimped ferrule.  Given that the reference suggests placing the coating on the exterior of the container and the Examiner’s has established a proper prima facie case of obviousness, the burden has shifted to applicants to provide evidence that the ferrule would not work with such a coating.  The Examiner has considered applicants’ suggestion and given the totality of the evidence along with the suggestions of the reference, the Examiner still maintains that his prima facie case of obviousness by the preponderance of the evidence was proper.

	Applicants argue that the amended claims are nonobvious over the double patenting rejections.
	The Examiner respectfully disagrees and notes that claim 1 has not been amended, and therefore this argument is not persuasive as to that claim.  Additionally, this is a mere allegation of patentability without providing any specificity as to how it .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759